Opinion filed April 4, 2013




                                              In The


         Eleventh Court of Appeals
                                          __________

                                      No. 11-13-00082-CR
                                          __________

                        GERONIMO HERNANDEZ, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee


                              On Appeal from the 441st District Court

                                      Midland County, Texas

                                  Trial Court Cause No. CR40506


                              MEMORANDUM OPINION
       Geronimo Hernandez has filed a pro se notice of appeal from his conviction for the
offense of aggravated assault. We dismiss the appeal.
       The clerk’s record indicates that Hernandez’s sentence was imposed on December 20,
2012, and that his pro se notice of appeal was filed in the district clerk’s office on March 6, 2013.
When the appeal was filed in this court, we notified Hernandez by letter that the notice of appeal
appeared to be untimely. We requested that Hernandez respond on or before March 21, 2013,
and show grounds to continue this appeal. We also informed him that the appeal may be
dismissed for want of jurisdiction. Hernandez has not filed a response in this court.
       Hernandez did not file a motion for new trial.           Therefore, pursuant to TEX. R.
APP. P. 26.2, his notice of appeal was due to be filed within thirty days after the date that his
sentence was imposed in open court. A notice of appeal must be in writing and filed with the
clerk of the trial court. TEX. R. APP. P. 25.2(c)(1). The clerk’s record in this case reflects that
Hernandez’s notice of appeal was filed with the clerk of the trial court seventy-six days after
sentence was imposed and was, therefore, untimely. Absent a timely notice of appeal, this court
lacks jurisdiction to entertain an appeal. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.
1998); Olivo v. State, 918 S.W.2d 519 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108
(Tex. Crim. App. 1993). Because we have no jurisdiction, we must dismiss the appeal.
       This appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


April 4, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2